DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021 has been entered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dube et al (US. Pat. App. Pub. 2008/0029110).

Dube et al further states that its botanical material can be added in an amount that is at anywhere from about 1-40 percent of the total dry weight of the formulation (see para. [0114])(corresponding to the claimed “wherein the botanical material is present in an amount of at least about 0.1% of the total dry weight of the smokeless tobacco product”).
Hence, Dube et al anticipates the above-referenced claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7, 9-10, 15, 18, 24-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al (US. Pat. App. Pub. 2012/0138074) in view of Dube et al (US. Pat. App. Pub. 2008/0029110) - .
Regarding independent claim 1, and dependent claims 3-4, 6-7, 9-10, 15, 18, Cantrell et al discloses a dissolvable smokeless tobacco composition configured for insertion into the mouth of a user. The composition includes a tobacco material along with a sugar alcohol (i.e., isomalt) and natural gum binder (i.e., gum arabic) base component, wherein the composition is in the form of a pastille (see abstract)(corresponding to the claimed “a smokeless tobacco product configured for insertion into the mouth of a user of the product, the smokeless tobacco product comprising a dissolvable or meltable base composition”; the “further comprising one or more additional components selected from the group consisting of…sweeteners” recitation of claim 18).
Cantrell et al states that the relative amount of tobacco material present within its smokeless tobacco composition may vary, but tobacco material is typically the predominant ingredient of anywhere from 25 to about 60 dry weight percent (see para. [0029])(corresponding to the claimed “the tobacco material is present in an amount of at least about 0.2% of the total dry weight of the smokeless tobacco product”).
extract (see para. [0028])(corresponding to the claimed “wherein the tobacco material is in the form of an extract”; the “wherein the tobacco material is a tobacco-derived nicotine solution” recitation of claim 15).
Cantrell et al discloses that a suitable formulation for its pastille tobacco composition can be provided with at least about 30 dry weight percent of a sugar alcohol (e.g., isomalt), and at least about 40 dry weight percent of a natural gum binder component (see para. [0011])   (corresponding to the claimed “wherein the dissolvable or meltable base composition comprises at least about 25 dry weight percent of a sugar alcohol, and at least about 25 dry weight percent of a natural gum binder component”).  
 Further, Cantrell et al states that its smokeless tobacco composition can also be combined/mixed/replaced (in part) with other materials or ingredients (i.e., additives) such as botanical particulates (i.e., herbal particulates)(see para. [0066]). Dube et al discloses additives (antioxidants) and, as such, shows that they are known to be incorporated into smokeless tobacco compositions. It specifically lists gingko biloba and green tea as 
Cantrell et al discloses that, in addition to particulate tobacco components, additives of its invention may be provided in a powder or granulated form for mixing with the tobacco material formulation (see para. [0043])(corresponding to the claimed “wherein both the botanical material is…in the form of…particulate plant material”).
While Dube et al is silent as to the ORAC index value of the gingko biloba (antioxidant) that is contained in its tobacco material formulation, µmol TE)/g. Hence (absent any indication to the contrary), the gingko biloba of the modified Cantrell et al/Dube et al composition would inherently exhibit the same values (corresponding to the claimed “wherein the botanical material has an ORAC index value of at least about 250 (µmol TE)/g or a FRAP index value of at least about 250 (µmol Fe2+)/g”; the “wherein the botanical material has an ORAC index value of about 500 (µmol TE)/g or greater” recitation of claim 3; the “wherein the botanical material has an ORAC index value of about 1000 (µmol TE)/g or greater” recitation of claim 4; the “wherein the botanical material has a FRAP index value of about 500 (µmol/Fe2+)/g or greater” recitation of claim 6; the “wherein the botanical material has a FRAP index value of about 1000 (µmol/Fe2+)/g or greater” recitation of claim 7).
Lastly, while Cantrell et al/Dube et al is silent as to the FRAP value of its smokeless tobacco composition, it follows to reason that the addition of green tea extract to the tobacco formulation would increase the overall FRAP value of the resulting composition. Further,  the Li et al reference teaches that tobacco can be treated, prior to harvest/curing, in order to provide a resulting tobacco product with lower levels of tobacco-specific nitrosamines (TSNA’s) and increased levels of anti-oxidants during curing µmol TE)/g or a FRAP index value of at least about 50 (µmol/Fe2+)/g”; and the “wherein the smokeless tobacco product has an ORAC index value of at least about 50 (µmol TE)/g or a FRAP index value of at least about 80 (µmol/Fe2÷)/g” recitation of claim 9).
Regarding claim 24, as stated above, Cantrell et al discloses a dissolvable smokeless tobacco pastille which may have at least about 30 dry weight % sugar alcohol (isomalt) and also maltitol (see para. [0011] and Example 4)(corresponding to the "wherein the sugar alcohol of the dissolvable or meltable base formulation comprises isomalt, and the base composition further comprises maltitol” recitation of claim 24).
Regarding claims 25-31 and 33, Cantrell et al discloses that lipids can be provided in its smokeless tobacco composition, in addition to sugar .
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Santus (US. Pat. No.  5,549,906)  in view of Cantrell et al (US. Pat. App. Pub. 2012/0138074) and Carlsen et al (“Ginkgo Biloba Supplements”).  
Regarding independent claim 35, Santus discloses a nicotine lozenge designed to be held/sucked in a user’s mouth while nicotine is released over a period of 2-10 minutes as the lozenge dissolves completely (col. 4, lines 20-35; col. 12, lines 51-55) (corresponding to the claimed “[A] smokeless tobacco product configured for insertion into the mouth of a user of the product, the smokeless product comprising a dissolvable or meltable base composition…wherein the base composition is a dissolvable lozenge formulation”).
Specifically, Example 3 discloses a nicotine lozenge composition which includes - in addition to some nicotine (corresponding to the claimed “tobacco material”) - 86% xylitol (corresponding to the claimed “comprising a sugar alcohol in an amount of at least 80% by weight”). 
While Santus discloses a preference for the use of xylitol, it also states that other polyol sweeteners may be used (see col. 7, lines 10-14). Further, the Cantrell et al reference also discloses the use of a polyol sweetener, isomalt, in a product intended to be used by persons who are tobacco users (see para. [0006]). Hence, it would have been obvious to 
Lastly, Santus discloses that its lozenge may contain antioxidants (see col. 9, lines 1-3). Further, Carlsen et al discloses that the antioxidant gingko biloba is one of the  best-selling herbal supplements in America; hence, it would have been obvious to one having ordinary skill in the art to have chosen this particular antioxidant to use in the lozenge of Santus/Cantrell et al in order to appreciate its high antioxidant value as well as the highly-touted benefit of improved memory (corresponding to the claimed “wherein the botanical material comprises material selected form the group consisting of…gingko biloba”).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al (US. Pat. App. Pub. 2012/0138074) in view of Dube et al (US. Pat. App. Pub. 2008/0029110) - as evidenced by Carlsen et al (“Ginkgo Biloba Supplements”) - and Li et al (US. Pat. App. Pub. 2013/0146073), further in view of Essen et al (US. Pat. App. Pub. 2009/0065013).
.
Claim 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al (US. Pat. App. Pub. 2012/0138074) in view of Dube et al (US. Pat. App. Pub. 2008/0029110) - as evidenced by Carlsen et al (“Ginkgo Biloba Supplements”) - and Li et al (US. Pat. App. Pub. 2013/0146073), further in view of Kakimoto et al (US. Pat. No. 6,146,638).
The modified Cantrell et al/Dube et al/Li et al tobacco product does not specifically state that the antioxidant component of its smokeless tobacco composition may be provided in the form of a residual of an evaporated botanical juice, or that said juice if fermented; however, the Kakimoto et al reference teaches that not only does garlic provide anti-. 
Allowable Subject Matter
Claim 34 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record fails to teach or reasonably suggest a smokeless tobacco product with the combination of properties and features claimed including a tobacco material and a botanical material wherein the botanical material is selected from the group consisting of hibiscus, rose hip, yerba mate, guayusa, yerba santa, bacopa monniera, .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds for rejection, presented above, which were necessitated because of the amendments made to the claims, filed on May 25, 2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Thursdays and alternate Monday and Tuesdays, 7:00A-3:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/Examiner, Art Unit 1747